349 F.2d 1021
UNITED STATES of America, Appellant,v.JEFFERSON COUNTY BOARD OF EDUCATION et al., Appellees.
No. 22864.
United States Court of Appeals Fifth Circuit.
August 17, 1965.

Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
Harold H. Greene, Atty., Dept. of Justice, Washington, D. C., Oscar W. Adams, Jr., Birmingham, Ala., for appellant.
Before HUTCHESON, RIVES and JONES, Circuit Judges.
PER CURIAM.


1
It is ordered that the judgment of the district court be and it is hereby vacated and the cause is remanded to the district court for further consideration in the light of Singleton v. Jackson Municipal Separate School District et al., 5 Cir., 348 F.2d 729, decided by this Court on June 22, 1965, and Price v. Denison Independent School District Board of Education et al., 5 Cir., 348 F.2d 1010, decided by this Court on July 2, 1965.


2
The disposition made by this order renders unnecessary the consideration of other matters submitted to this Court by motions.